08/05/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 19-0694


                                       DA 19-0694
                                    _________________

RICHARD D. REINERT, JR.,

             Petitioner and Appellant,

      v.                                                              ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Richard D. Reinert, Jr., to all counsel
of record, and to the Honorable Donald L. Harris, District Judge.

                                                   For the Court,




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      August 5 2020